MEMORANDUM **
Jose Luis Medina-Alvarado appeals from the 210-month sentence imposed following a limited remand under United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Medina-Alvarado’s counsel has filed a brief stating that he finds no meritorious issues for review, and a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal.
Accordingly, we GRANT counsel’s motion to withdraw, and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.